Case 6:14-cv-01544-ACC-GJK Document 256 Filed 11/26/18 Page 1 of 3 PageID 5860
               Case: 16-12647 Date Filed: 11/26/2018 Page: 1 of 1


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

 David J. Smith                                                                     For rules and forms visit
 Clerk of Court                                                                     www.ca11.uscourts.gov


                                        November 26, 2018

 Elizabeth Warren
 U.S. District Court
 401 W CENTRAL BLVD
 ORLANDO, FL 32801

 Appeal Number: 16-12647-EE
 Case Style: A. L. v. Walt Disney Parks and Resorts
 District Court Docket No: 6:14-cv-01544-ACC-GJK

 Enclosed is the Bill of Costs.

 A copy of this letter, and the judgment form if noted above, but not a copy of the court's
 decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
 was previously forwarded to counsel and pro se parties on the date it was issued.

 The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
 was previously provided on the date of issuance.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Lois Tunstall
 Phone #: (404) 335-6191

 Enclosure(s)
                                                                      MDT-1 Letter Issuing Mandate
Case 6:14-cv-01544-ACC-GJK Document 256 Filed 11/26/18 Page 2 of 3 PageID 5861
               Case: 16-12647 Date Filed: 11/26/2018 Page: 1 of 1


                           UNITED STATES COURT OF APPEALS
                                 For the Eleventh Circuit

                                  _______________________

           Nos. 16-12647, 17-10143, 17-10144, 17-10148 through 17-10154,
             17-10193 through 17-10196, 17-10198, 17-10199, 17-10200,
                  17-10202, 17-10203, 17-10205 through 17-10209,
               17-10212 through 17-10214, 17-10216 through 17-10218
                            ________________________

                     D.C. Docket No. 6:14-cv-01544-ACC-GJK, et al.


 A.L. by and through D.L., as Next Friend, Parent and Natural Guardian,
 S.J.K, by and through S.L.K. as Next Friend, Parent and
 Court-Appointed Guardian,
 et al.,

                                                                           Plaintiffs-Appellants,
                                               versus

 WALT DISNEY PARKS AND RESORTS US, INC.,
                                                                            Defendant-Appellee.


                        __________________________________________

                       Appeals from the United States District Court for the
                                   Middle District of Florida
                       __________________________________________

                                            JUDGMENT

 It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
 entered as the judgment of this Court.

                                    Entered: August 17, 2018
                         For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Jeff R. Patch




 ISSUED AS MANDATE 11/26/2018
Case 6:14-cv-01544-ACC-GJK Document 256 Filed 11/26/18 Page 3 of 3 PageID 5862
               Case: 16-12647 Date Filed: 11/26/2018 Page: 1 of 1




 ISSUED AS MANDATE 11/26/2018
